NO. 07-07-0502-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                               FEBRUARY 5, 2008
                        ______________________________

                          TERRY GOODMAN, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE
                      _________________________________

            FROM THE DRUG IMPACT COURT OF JEFFERSON COUNTY;

                  NO. 99289; HONORABLE LARRY GIST, JUDGE
                      _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


       Appellant, Terry Goodman, acting pro se, filed a document with this Court on

December 21, 2007, entitled “Petition for Discretionary Review,” which, as we read the

document, raises issues regarding the merits of his conviction and sentencing in cause

number 99289 in the Drug Impact Court of Jefferson County. We dismiss for want of

jurisdiction.
       This Court’s appellate jurisdiction is generally limited to cases appealed from trial

courts within our district. TEX . GOV’T CODE ANN . § 22.201 (Vernon 2004). Appellant

identifies no applicable exception to this general rule.


       Further, we take judicial notice that a case search of the Ninth District Court of

Appeals’s website reveals that an appeal of the judgment entered in cause number 99289

in the Drug Impact Court of Jefferson County is currently pending before that Court.

Appellant has identified no authority for our jurisdiction to consider this appeal, especially

as it appears that the appeal is currently pending before another Court.


       For these reasons, we conclude that we lack jurisdiction over appellant’s attempted

appeal. Accordingly, it is dismissed.




                                           Mackey K. Hancock
                                                Justice



Do not publish.




                                              2